Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed  September 7, 2022 has been received and entered. With the entry of the amendment, claims 20-24 are withdrawn, and claims 1-19 and 25-26 are pending for examination.

Election/Restrictions
Applicant’s election of the species of ester in the reply filed on October 26, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 25 now has “a radius of the globular form is less than a radius of the solid, cohesive layer” (claim 1) and  “wherein the globular deposits have a radius less than a radius of the solid, cohesive layer” (claim 25).  However, it is confusing as to how the radius of the solid, cohesive layer is measured, as “radius” is normally a line from the center of a circle or sphere (half the length of the diameter) and it is not indicated that the solid, cohesive layer is in the form of a circle or sphere.  Is it instead supposed to be from the center of the thickness of the layer, or the width of the layer, etc. even if not a circle/sphere so half the length of the diameter of these, or something else?  For the purpose of examination, the width or thickness of the solid, cohesive layer (even if not a circle/sphere) is understood to be where measurement is taken, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure all defects of the claims from which they depend and are therefore rejected.

Claim Rejections - 35 USC § 101
The rejection of claims 25-26 under 35 U.S.C. 101 is withdrawn due to the amendment of May 5, 2021 clarifying the claim language to provide method steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2016/0185990) in view of Chiang (US 2012/0118624), and EITHER Tsay et al (US 2014/0033870) OR Son, II et al (US 2012/0168692), and further in view of WO 2017/057188 (hereinafter ‘188).
Claim 1: Cho teaches a method for depositing a metal (such as silver, or copper, or gold, etc.) on a substrate (0056-0059, 0078, 0079, 0013, 0018, 0093), where the method includes applying a first precursor ink comprising the first metal over at least a portion of the substrate (0078-0079, 0078, 0079, where the silver ink would contain silver metal in the form of a silver carboxylate, for example, note 0011, 0014-0017, 0078, 0079, and other metals can also be in the form a carboxylic acid salt, such as copper or gold, note 0018), and reducing the first precursor ink on the substrate to deposit the metal on the substrate (0058-0059, 0078, 0079), where the first precursor ink comprises, for example, silver carboxylate such as  alkyl silver (metal) carboxylate (such as silver acetate or silver neodecanoate) (0011, 0014-0017, 0078, 0079, or would have other metal precursor that can be a carboxylic acid salt, note 0018, or metal carboxylate 0015), an amine may be present (such as n-butylamine, etc.) (0049-0051), and a solvent can be present as a hydrophobic solvent (such as a hydrocarbon such as toluene, or an ester such as ethyl acetate  – the Examiner takes Official Notice that toluene and ethyl acetate are hydrophobic solvents, as applicant has not traversed this from the Office Action of November 5, 2020, it is understood to be agreed to.) (note 0052, 0079).  The reducing can be by heat (thermal) reaction (note 0058, 0078, 0079).  Furthermore, it is understood that the reduced, deposited silver metal, for example, would form a solid layer of silver, because of the extended heating and formation of silver metal (note 0078, 0079, where the silver would not melt at the temperatures described).  Additionally, the applied metal can be used for printed electronics, such as electrodes (note 0001).
(A)  As to the first precursor ink composition, furthermore, all the listed materials are indicated as usable in the ink and therefore a composition of such an ink would be taught, and can be silver forming ink composition.  Note In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).
Alternatively, at the least, all the listed materials are indicated as usable in the ink, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from the listed options to provide the best in for use in the particular substrate to be coated, giving an ink with the components claimed. 
(B) As to providing a second precursor ink that is applied over the solid layer, and reducing the second ink by a reducing agent to deposit a second metal on the solid layer, Cho describes how the ink can be reduced by a thermal reaction (0058, 0078, 0079) or chemical reaction (reducing agent treatment) (0058), and the ink can be used to from patterns with various methods, including stamping and printing to form a conductive thin film (note 0053-0057).  Chiang describes how in electronics industry it can be desired to form conductive lines (0002-0004), where it describes forming a conductive line layer comprising gold, silver or copper, for example (0027), and also notes the line can be formed by printing or stamping (0030), and the line can be formed of at least one conductive ink, and the line can be formed by stacking multiple layers of inks of different materials (0032), where from the possible  materials described by Chiang, a layer system could be formed of a first layer of silver, followed by a second layer of copper, for example.
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second precursor ink applied over the first solid layer, where the first solid layer would be silver, and the second layer would be copper, for example, where the copper layer is applied using a second copper precursor ink comprising copper that would be applied over the first solid layer, and reducing this second copper ink by a reducing agent as suggested by Chiang with an expectation of providing a predictably acceptable conductive line system for electronics, since Cho indicates how precursor inks can be provided for forming conductive lines for electronics, where the inks can use silver or copper precursors for example, to provide silver or copper lines, and how the precursor ink  can be reduced using a reducing agent to form the line, and Chiang would indicate how when forming conductive lines for electronics, it would be known to use stacked lines of different metals, where metals for the lines can be silver or copper, and inks can be used to form the lines, and so it would be suggested to form stacked lines as indicted by Chiang, and optimize the specific material pattern from the options usable, such as to give a silver line followed by copper line, and  to stack the further next line on the initial formed silver layer as in Cho with ink as in Cho with a copper precursor, for example, and then reduce this ink with reducing agent as suggested as an acceptable way to form the reduced second metal line (here of copper).
(C)  Furthermore, as to the second metal line having a globular form, which can be nanometer is size, 
(C1) Tsay describes how liquids/solutions with organic solvent with metal precursors that can be metal carboxylates such as silver acetate or copper acetate can be provided with reducing agent at temperatures below 100 degrees C to provide metal particles of a size of less than 100 nm (note 0016).
(C2) Son describes how a silver carboxylate (silver acetate) solution with organic solvent when provided with reducing agent (hydrazine) is indicated as forming silver nanoparticles (6 nm in size) (note 0053), and a similar solution with copper acetate when provided with reducing agent (hydrazine) forms copper nanoparticles at 30 nm in size (note 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of Chiang to provide that the reducing process for the second precursor ink is such as to provide globular form (nanoparticles) of copper, for example, deposited when providing the reducing agent to reduce as suggested by EITHER Tsay OR Son with an expectation of providing a predictably acceptable copper form, as Cho teaches to provide a copper carboxylate/amine/solvent ink to be reduced with reducing agent treatment, and (1) Tsay would indicate how when providing a copper precursor such as a copper carboxylate such as copper acetate, this would be conventionally reduced by reducing agent to form nanoparticles of copper of less than 100 nm in size and (2) Son teaches that when providing copper carboxylate in copper acetate form in an organic solvent, this would be conventionally reduced by reducing agent to form copper nanoparticles such as of 30 nm size, giving a predictably acceptable and controllable structure with deposit of nanoparticles from the reducing agent treatment of Cho.  The nanoparticles can be considered globular as formed nanoparticles of a controlled size, which would at least predictably and acceptably include spherical as a controlled or single size measurement is described.  This reduction to form the nanoparticles would be understood to predictably and acceptably form separate globular deposits, since Tsay OR Son indicates forming nanoparticles, which would be individual, and as the nanoparticles deposited during the reduction, the application of separate globular deposits would be understood to occur.  
(D) As to the radius of the globular deposit being less than a radius of the sold layer, and the solid layer being cohesive, firstly, the layer of Cho of silver can be considered as being cohesive as well as solid because a solid pattern of metal would be applied using the same ink as claimed and with thermal (heat) reduction, so understood to provide the same process indicated by applicant as providing a solid, cohesive layer.  Furthermore, ‘188  teaches a method for depositing a metal (silver) on a substrate (0144-0145), where the method includes applying a first precursor ink comprising the metal over at least a portion of the substrate (0144-0145, 0169, where the silver ink would contain silver metal ink the form of a silver carboxylate, note abstract, page 1 of description translation), and reducing at least a portion of the first precursor ink on the substrate to deposit the metal on the substrate (0144, 0148), where the first precursor ink comprises a silver carboxylate such as  alkyl silver (metal) carboxylate (such as silver acetate or silver butyrate) (note abstract, page 1 of description translation, and 0021, 0024, 0044, 0046, 0049), an amine may be present (such as n-butylamine, etc.) (note abstract, page 1 of description translation, and 0051-0054), and a solvent can be present as a hydrophobic solvent (such as a hydrocarbon such as toluene, or an ester such as dimethyl glutarate  – the Examiner takes Official Notice that toluene and dimethyl glutarate are hydrophobic solvents, as applicant has not traversed this from the Office Action of November 5, 2020, it is understood to be agreed to) (note 0099, 0108). ‘188 further teaches that the metal (silver) can be deposited in a thickness of 0.01 to 5 microns (10 to 5000 nm) (0170) a thickness overlapping the claimed range, and the metal deposited in a line width of 1-20 microns, with a thickness of 7 nm to 5 microns, for example (note 0175), and the silver used in electronic devices to form wiring, antennas, etc. (0174-0175). ‘188 also notes that thickness can be adjusted based on the amount of silver carboxylate in the ink composition (0146).  ‘188 describes that that the silver carboxylate can be decomposed (reduced) to silver by heating (0144), with a described temperature of 60-370 degrees C for 1 minute to 24 hours (0148, and note 0153 as well). ‘188 would further provide that as to repeating the process with applying a second precursor ink over at least a portion of the deposited metal, and reducing at least a portion of the second precursor ink on the portion of the deposited metal, ‘188 teaches that the silver layer 12 is formed using the silver ink composition (0169) and further that silver layer 12 can be formed of a plurality of layers that can be the same or different from each other (0171).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Cho in view of Chiang and EITHER Tsay OR Son to further provide that the first layer (silver layer) has a line width of 1-20 microns for example, as suggested by ‘188 with an expectation of providing a desirable line width, since Cho and Chiang would suggest forming conductive lines for electronics and ‘188 would indicate that such a line width would conventionally be 1-20 microns in width.  This would give a radius of the solid cohesive silver layer of more than the radius of the formed nanoparticles of copper (the globular form) of the second layer as claimed.  Additionally, ‘188 would further suggest that the heat reduced layer of silver would be cohesive given the width and thickness of materials described.
Claim 2: in Cho the hydrophobic solvent can include a hydrocarbon or ester as discussed for claim 1 above.
Claim 3: in Cho the ink can be reduced by a thermal reaction (0058, 0078, 0079) or chemical reaction (reducing agent treatment) (0058), thus indicating the first precursor ink can be reduced by only heat, and not by reducing agent, and the second layer only by reducing agent (and not heat).
Claim 4: in Cho the alkyl metal carboxylate comprises the first metal (silver, for example) (0016-0017, 0078, 0079).
Claim 5: in Cho the alkyl metal carboxylate for the silver first ink can comprise a C1-7 alkyl such as silver acetate (0017).
Claims 6, 7: in Cho the metal/metal of the alkyl metal carboxylate for the first kink can be silver (0016-0017, 0078, 0079), and would be different than the metal of the second ink (copper, as discussed for claim 1 above).
Claim 8: in Cho the amine can be a primary amine (0051).
Claim 9: in Cho the amine can also be a primary amine of a C3-6 amine (such as n- butylamine, n-hexylamine (0051) which would be not substituted, and since all forms of saturation described in the claim, would be understood to meet these requirements. 
Claim 10: in Cho the primary amine can be cyclic (0051).
Claim 11: in Cho the ester such as ethyl acetate can be understood to meet the formula claimed where R1 is CH3 (C1-6 alkyl) and R2 is an unsubstituted C1-6 alkyl (0052).
Claim 12: in Cho the ink can also contain reducing agents, such as sodium hypophosphite, dimethylamine borane, formaldehyde (aldehyde), citric acid, for example (0052) and this is understood to have a reducing agent action on the second ink (since same material indicated by applicant as having such a reducing agent effect on metal carboxylates) that would be usable for the second precursor ink as discussed above.  Note also when using Tsay, it describes using hydrazine, sodium hypophosphite, formaldehyde, etc. (0016), and when using Son it describes using hydrazine (0060).
Claim 13: As to the thickness of the coating, ‘188 further teaches that the first metal (silver) can be deposited in a thickness of 0.01 to 5 microns (10 to 5000 nm) (0170) a thickness overlapping the claimed range. ‘188 also notes that thickness can be adjusted based on the amount of silver carboxylate in the ink composition (0146). The globular form of the second metal would further be suggested to have a radius less than 100 nm from the teaching of size of particles of Tsay OR Son as discussed for claim 1 above.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of Chiang and EITHER Tsay OR Son, and further in view of ‘188 to deposit thicknesses of the metal layer of 10-5000 nm as suggested by ‘188 with an expectation of providing a predictably acceptable coating, since Cho describes depositing silver from a silver ink with silver carboxylate materials by reduction, and ‘188 describes using a similar ink with silver carboxylate to deposit silver by reduction, and indicates providing a thickness of such silver deposits of 10-5000 nm, overlapping the claimed range.  It further would have been obvious to optimize the thickness from the range taught, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Since ‘188 indicates that the layer can be split into the plurality of individual layers (so the solid metal layer and the second globular layer of claim 1), the range taught for the total thickness can also be subdivided into the individual layers, and the same overlap and optimization would occur.
Claim 14: As to the first  metal as a conductor, the silver described by Cho is indicated as forming a conductor (conductive) thin film (0056).  Furthermore, the further second copper layer would be understood to this silver metal would meet the requirements of being an electroless plating catalyst metal since the Examiner takes Official Notice that copper is a known catalyst for electroless plating (if applicant disagrees with this position, he should so respond on the record).  Note that Cho also indicates further electroless plating can occur (0059).  
Claim 15: since different metals would be used for the different inks, as discussed for claim 1 above, the inks would have different chemical compositions.
Claim 16: as to further reducing the second precursor solution in a pattern by a chemical reducing agent applied to the second precursor, Cho indicates that the inks can be provided to form a patterned film deposited on the substrate (note 0056-0057), and ‘188 also notes that the inks can be deposited on part of the substrate (so in a pattern) (0169), and thus it would be suggested that the second precursor ink can be provided in this taught form as an ink to be applied, and as well as discussed for claim 1, conductive lines would be desired.  Cho further describes that the patterned thin film can be treated with a reducing agent chemical (0058), and thus since reducing agent applied it would be at least suggested that this reducing agent perform the activity of reducing the ink (chemical reduction).
Claim 17: Noting the silver and copper discussed for claim 1, it would be understood that both of these metals would meet the requirements of being an electroless plating catalyst metal since the Examiner takes Official Notice that silver and copper are known catalysts for electroless plating (if applicant disagrees with this position, he should so respond on the record).  Note that Cho also indicates further electroless plating can occur (0059).
Claim 18: It would be understood that the second precursor ink can contain a second alkyl metal carboxylate, a second amine and a second hydrophobic solvent, as discussed for claim 1 above, and that Cho would describe how the silver or copper can be used for the inks, which would have carboxylate, amine and hydrophobic solvent (note the these material can be the same or different than those used in the first precursor ink).
Claim 19: It would be understood that the inks using the same solvent, for example, can be provided, even with an overall different chemical composition, for example, from the variety of possible materials given in ‘188 or Cho, for example.
Claim 25: Cho in view of Chiang, EITHER Tsay OR Son, and further in view of ‘188 provides all the features of claim 25 as discussed for claim 1 above and claim 5 as to the carboxylate used, claim 9 as to the amine used, where the separate globular deposits are discussed for claim 1 above.
Claim 26: the thickness would be suggested as discussed for claim 13 above.

Claims 1-5, 7-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2016/0185990) in view of WO 2017/057188 (hereinafter ‘188) and EITHER Tsay et al (US 2014/033870) OR Son, II et al (US 2012/0168692).
Claim 1: Cho teaches a method for depositing a metal (such as silver) on a substrate (0056-0059, 0078, 0079), where the method includes applying a first precursor ink comprising the metal over at least a portion of the substrate (0078-0079, 0078, 0079, where the silver ink would contain silver metal in the form of a silver carboxylate, for example, note 0011, 0014-0017, 0078, 0079), and reducing the first precursor ink on the substrate to deposit the metal on the substrate (0058-0059, 0078, 0079), where the first precursor ink comprises, for example, silver carboxylate such as  alkyl silver (metal) carboxylate (such as silver acetate or silver neodecanoate) (0011, 0014-0017, 0078, 0079), an amine may be present (such as n-butylamine, etc.) (0049-0051), and a solvent can be present as a hydrophobic solvent (such as a hydrocarbon such as toluene, or an ester such as ethyl acetate  – the Examiner takes Official Notice that toluene and ethyl acetate are hydrophobic solvents, as applicant has not traversed this from the Office Action of November 5, 2020, it is understood to be agreed to.) (note 0052, 0079).  The reducing can be by heat (thermal) reaction (note 0058, 0078, 0079).  Furthermore, it is understood that the reduced, deposited silver metal would form a solid layer of silver, because of the extended heating and formation of silver metal (note 0078, 0079, where the silver would not melt at the temperatures described).  Furthermore, it is understood that the layer when reduced simply by heat as described by Cho (note 0058, 0078), it would also be cohesive, as the same reduction simply by heat as described as providing such a cohesive layer of the same ink is described, and therefore the same results are expected.
(A)  As to the first precursor ink composition, furthermore, all the listed materials are indicated as usable in the ink and therefore a composition of such an ink would be taught. Note In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).
Alternatively, at the least, all the listed materials are indicated as usable in the ink, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from the listed options to provide the best in for use in the particular substrate to be coated, giving an ink with the components claimed.
(B) As to providing a second precursor ink that is applied over the solid layer, and reducing the second ink by reducing with a reducing agent to deposit a second  metal on the solid layer, Cho describes how the ink can be reduced by a thermal reaction (0058, 0078, 0079) or chemical reaction (reducing agent treatment) (0058).  ‘188  teaches a method for depositing a metal (silver) on a substrate (0144-0145), where the method includes applying a first precursor ink comprising the metal over at least a portion of the substrate (0144-0145, 0169, where the silver ink would contain silver metal ink the form of a silver carboxylate, note abstract, page 1 of description translation), and reducing at least a portion of the first precursor ink on the substrate to deposit the metal on the substrate (0144, 0148), where the first precursor ink comprises a silver carboxylate such as  alkyl silver (metal) carboxylate (such as silver acetate or silver butyrate) (note abstract, page 1 of description translation, and 0021, 0024, 0044, 0046, 0049), an amine may be present (such as n-butylamine, etc.) (note abstract, page 1 of description translation, and 0051-0054), and a solvent can be present as a hydrophobic solvent (such as a hydrocarbon such as toluene, or an ester such as dimethyl glutarate  – the Examiner takes Official Notice that toluene and dimethyl glutarate are hydrophobic solvents, as applicant has not traversed this from the Office Action of November 5, 2020, it is understood to be agreed to) (note 0099, 0108). ‘188 further teaches that the metal (silver) can be deposited in a thickness of 0.01 to 5 microns (10 to 5000 nm) (0170) a thickness overlapping the claimed range. ‘188 also notes that thickness can be adjusted based on the amount of silver carboxylate in the ink composition (0146).  ‘188 describes that that the silver carboxylate can be decomposed (reduced) to silver by heating (0144), with a described temperature of 60-370 degrees C for 1 minute to 24 hours (0148, and note 0153 as well). ‘188 would further provide that as to repeating the process with applying a second precursor ink over at least a portion of the deposited metal, and reducing at least a portion of the second precursor ink on the portion of the deposited metal, ‘188 teaches that the silver layer 12 is formed using the silver ink composition (0169) and further that silver layer 12 can be formed of a plurality of layers that can be the same or different from each other (0171).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Cho to build up layers of the metal as suggested by ‘188 to provide a predictably acceptable coating of desired thickness, since Cho indicates providing metal layers of silver for example by applying a silver ink and reducing to silver metal and ‘188 indicates that in a similar such process it is known to build up the deposit by applying multiple layers, such that a second precursor ink comprising  a second metal would be applied over the first solid layer and then reduced to deposit the second metal on the first solid layer. Therefore, to provide multiple layers that can be the same silver, for example, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to repeat the process with new precursor ink composition so as to deposit a further layer of silver, because this would give a known way as described by Cho and ‘188 for the first layer application, to provide a desired layer of the silver.  Note also, for example, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Furthermore, because ‘188 indicates that the layers can be different, it would be understood that the different silver layers can be provided by different compositions with different chemical composition, since ‘188 indicates the silver layers can be provided by to be different from one another, other compositions of ink would be understood to be predictably and acceptably used from the possible combinations of ’188 to provide silver, such as using silver acetate and then silver butyrate, or using for the second layer, an ink that deposits using reducing agent reduction or reducing agent and heat reduction, would be predictably and acceptably provided, since again, ‘188 would suggest how silver layers can be applied using ink, giving a suggested method for forming the further second layer of silver as well, where again, the second metal can still be silver, where Cho would indicate that chemical reduction reaction using simply a reducing can be used (0058) and ‘188 would also suggest that chemical and heat reduction reaction can be used (note 0144, 0148, 0047, 0078, where a reducing agent such as hydrazine can be present and affects the decomposition (reduction) temperature, and as well is the same material indicated by applicant to provide a reduction reaction, so the same results expected). This would give a second precursor ink with the alkyl metal carboxylate (and so second metal), and amine and a hydrophobic solvent, from the possible materials of Cho and ’188 for applying silver layers, where from the teaching of Cho the second ink would be reduced using a reducing agent.
 (C) As to depositing the second metal in globular form,
(C)(1) Using Tsay: Tsay describes how liquids/solutions with organic solvent with metal precursors that can be metal carboxylates such as silver acetate or copper acetate can be provided with reducing agent at temperatures below 100 degrees C to provide metal particles of a size of less than 100 nm (note 0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of ‘188 to provide the second metal layer using a second precursor ink with materials containing a reducing agent with the carboxylate/solvent/amine mix (from the materials of Cho and ‘188, and also noting the  materials of Tsay) and reduction using a reducing agent at a temperature less than 100 degrees C (which would include room temperature/no added heat) as described by Cho and Tsay such that the reduction process is such as to provide globular form (nanoparticles) of silver that deposit as suggested by Tsay with an expectation of providing a predictably acceptable silver form, as Cho teaches to provide a silver carboxylate/amine/solvent ink to be reduced with thermal treatment or chemical reduction and Tsay teaches that reduction of similar material leads to the formation of nanoparticles of less than 100 nm size  The nanoparticles can be considered globular as formed nanoparticles of a controlled size, which would at least predictably and acceptably include spherical as a since size measurement is described.  
(C)(2) Using Son: Cho further describes that as well as thermal treatment, further treatment with a reducing agent can be used to reduce the silver precursor (0058-0059).  Son describes how a silver carboxylate (silver acetate) solution with organic solvent when provided with reducing agent (hydrazine) is indicated as forming silver nanoparticles (6 nm in size) (note 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of ‘188 to provide that the reducing process for the second precursor ink is such as to provide globular form (nanoparticles) of silver deposited when providing the reducing agent to reduce using chemical reaction as suggested by Son with an expectation of providing a predictably acceptable silver form, as Cho teaches to provide a silver carboxylate/amine/solvent ink to be reduced with reducing agent treatment, and Son teaches that when providing silver carboxylate in silver acetate form in an organic solvent, this would be conventionally reduced by reducing agent to form silver nanoparticles, giving a predictably acceptable and controllable structure with deposit of nanoparticles from the reducing agent treatment of Cho.  The nanoparticles can be considered globular as formed nanoparticles of a controlled size, which would at least predictably and acceptably include spherical as a single size measurement is described.  
(D) As to the radius of the globular form being less than a radius of the solid cohesive layer, Cho indicates providing patterned conductive coatings for electronics (not 0053-0058, 0001-0002), where ‘188 notes providing coatings for electronics with forming wiring layers with width of 1-20 microns, thickness 7 nm to 5 microns (note 0174-0175).  Thus, it would be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention from the combination of Cho in view of ‘188 and EITHER Tsay OR Son, to provide that the first metal layer is provided with a width of 1-20 microns, as suggested by ‘188 as usable width in the field of electronics, and with the globular form having a diameter of less than 100 nm or 6 nm (note Tsay and Son above), the radius of the globular form would be less than a radius of the solid, cohesive layer.
Claim 2: in Cho the hydrophobic solvent can include a hydrocarbon or ester as discussed for claim 1 above.
Claim 3: in Cho the ink can be reduced by a thermal reaction (0058, 0078, 0079) or chemical reaction (reducing agent treatment) (0058), thus indicating the first precursor ink can be reduced by only heat, and the second ink can be reduced by only reducing agent.
Claim 4: in Cho the alkyl metal carboxylate comprises the first metal (silver, for example) (0016-0017, 0078, 0079).
Claim 5: in Cho the alkyl metal carboxylate can comprise a C1-7 alkyl such as silver acetate (0017).
Claim 7: in Cho the first metal of the alkyl metal carboxylate can be silver (0016-0017, 0078, 0079).
Claim 8: in Cho the amine can be a primary amine (0051).
Claim 9: in Cho the amine can also be a primary amine of a C3-6 amine (such as n- butylamine, n-hexylamine (0051) which would be not substituted, and since all forms of saturation described in the claim, would be understood to meet these requirements. 
Claim 10: in Cho the primary amine can be cyclic (0051).
Claim 11: in Cho the ester such as ethyl acetate can be understood to meet the formula claimed where R1 is CH3 (C1-6 alkyl) and R2 is an unsubstituted C1-6 alkyl (0052).
Claim 12: in Cho the ink can also contain reducing agents, such as sodium hypophosphite, dimethylamine borane, formaldehyde (aldehyde), citric acid, for example (0052) and this is understood to have a reducing agent action on the ink (since same material indicated by applicant as having such a reducing agent effect on metal carboxylates) that would be usable for the second precursor ink as discussed above. Note also when using Tsay, it describes using hydrazine, sodium hypophosphite, formaldehyde, etc. (0016), and when using Son it describes using hydrazine (0060).
Claim 13: As to the thickness of the coating, ‘188 further teaches that the metal (silver) can be deposited in a thickness of 0.01 to 5 microns (10 to 5000 nm) (0170) a thickness overlapping the claimed range. ‘188 also notes that thickness can be adjusted based on the amount of silver carboxylate in the ink composition (0146).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of ‘188 and EITHER Tsay OR Son to deposit thicknesses of the metal layer of 10-5000 nm as suggested by ‘188 with an expectation of providing a predictably acceptable coating, since Cho describes depositing silver from a silver ink with silver carboxylate materials by reduction, and ‘188 describes using a similar ink with silver carboxylate to deposit silver by reduction, and indicates providing a thickness of such silver deposits of 10-5000 nm, overlapping the claimed range.  It further would have been obvious to optimize the thickness from the range taught, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Since ‘188 indicates that the layer can be split into the plurality of individual layers (so the solid metal layer and the second globular layer of claim 1), the range taught for the total thickness can also be subdivided into the individual layers, and the same overlap and optimization would occur.  The globular form of the second metal would further be suggested to have a radius less than 100 nm from the teaching of size of particles of Tsay OR Son as discussed for claim 1 above.
Claim 14: As to the first metal as a conductor, the silver described by Cho is indicated as forming a conductor (conductive) thin film (0056).  Furthermore, the further second silver layer would be understood to this silver metal would meet the requirements of being an electroless plating catalyst metal since the Examiner takes Official Notice that silver is a known catalyst for electroless plating (as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to).  Note that Cho also indicates further electroless plating can occur (0059).  Note that the first and second metals can both be silver as claimed.
Claim 15: Since ‘188 indicates the silver layers can be provided by different compositions and Cho also indicates other ink compositions can be used (since a variety of possible materials for the ink provided), other different chemical compositions of ink would be understood to be predictably and acceptably used from the possible combinations of Cho or ’188 to provide silver, such as using silver acetate and then silver neodecanoate.
Claim 16: as to further reducing the second precursor solution in a pattern by a chemical reducing agent applied to the second precursor, Cho indicates that the inks can be provided to form a patterned film deposited on the substrate (note 0056-0057), and ‘188 also notes that the inks can be deposited on part of the substrate (so in a pattern) (0169), and thus it would be suggested that the second precursor ink can be provided in this taught form as an ink to be applied.  Cho further describes that the patterned thin film can be treated with a reducing agent chemical (0058), and thus since reducing agent applied it would be at least suggested that this reducing agent perform the activity of reducing the ink (chemical reduction).
Claim 17: With layers deposited to build up silver as discussed for claim 14, this would mean that the first and second metals would be silver, and it would be understood that both of these metals would meet the requirements of being an electroless plating catalyst metal since the Examiner takes Official Notice that silver is a known catalyst for electroless plating (as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to).  Note that Cho also indicates further electroless plating can occur (0059).
Claim 18: It would be understood that the second precursor ink can contain a second alkyl metal carboxylate, a second amine and a second hydrophobic solvent, as discussed for claim 1 above (note the these material can be the same or different than those used in the first precursor ink).
Claim 19: It would be understood that the inks using the same alkyl metal caraboxylate or solvent can be provided, even with an overall different chemical composition, for example, from the variety of possible materials given in ‘188 or Cho, for example.
Claim 25:  The combination of Cho in view of ‘188 and EITHER Tsay OR Son is understood to provide the features of claim 25 as discussed for claims 1, and claim 5 as to the carboxylate used, claim 9 as to the amine used, above, and where as to the separate globular deposits, the reduction to form the nanoparticles would be understood to predictably and acceptably form separate globular deposits, since Tsay OR Son indicates forming nanoparticles, which would be individual, and as the nanoparticles deposited during the reduction, the application of separate globular deposits would be understood to occur.  
Claim 26: the features of the thickness of the first metal layer of less than 500 nm thick would be suggested as discussed for claim 13 above.

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered. 
(A) Note the adjustment to the rejections due to the amendments to the claims, with the new use to Chiang (note this reference was cited on the PTO-892 of November 5, 2020) and Tsay.
(B) As to the 35 USC 103 rejections, it is argued that new claim 1 has depositing the second metal with claim 1 now requiring a solid, cohesive layer, and the second metal in globular form less than a radius of the first metal layer, and claim 13 requires a globule with a radius of less than 100 nm, and claim 3 is amended to require the first ink is not reduced by any reducing agent, and the second ink not reduced by heat, and claim 6 requires the first and second metals be different.
The Examiner notes these arguments, however, the rejections above are maintained.  As to the solid cohesive layer, it is discussed in the rejections why Cho would provide for a solid cohesive layer of the first metal, or that this would at least be suggested.  Furthermore, the rejections now provided discuss why the globular form radius of the second layer would be suggested to be less than that of the solid, cohesive layer of the first metal (note also the confusion as to what would be the radius of the first layer). Tsay and Son are provided as to the suggestion as to the globular radius less than 100 nm. While these show particle formation, they indicate how particles would be formed by chemical reduction, that when there is a substrate as in Cho, would be deposited on the surface.  As to claim 3, this would be suggested from Cho’s different possible types of reduction.  As to claim 6, this is rejected using the new rejection using Cho with Chiang, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718